Case 3:17-cv-00312-NJR-RJD Document 106 Filed 08/28/19 Page 1 of 3 Page ID #669



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TONY COLLINS, NAIMATULLAH
 NYAZEE, and ANN MURRAY, for
 themselves and all others similarly situated,

                            Plaintiffs,
                                                                 Case No. 3:17-cv-00312
 v.

 NPC INTERNATIONAL, INC.,

                            Defendant.

                 NPC’S RESPONSE TO PLAINTIFFS’ MOTION FOR LEAVE
                     TO AMEND AMENDED COMPLAINT (ECF#101)

         NPC responds to Plaintiffs’ Motion for Leave as follows:

         1.          The present motion before the Court seeks relief solely to provide Plaintiffs’ leave

 to file a First Amended Complaint (ECF 101).

         2.          Plaintiffs provided by separate transmission a copy of their proposed First

 Amended Complaint.

         3.          In review of that proposal, in sum, it appears Plaintiffs seek leave to a) replace

 currently named plaintiffs with others; and b) add several sub-classes as applicable to each

 substituted named-plaintiff.

         4.          The Court previously lifted the stay of this case and set a deadline for Plaintiffs to

 seek leave to file an amended complaint (ECF #98), to which the present motion relates.

         5.          In consideration of the standards in granting leave to amend under Rule 15 and

 the Court’s prior Order setting forth a deadline for Plaintiffs to file an amended complaint, NPC

 does not oppose the filing of the proposed first amended complaint. This non-opposition is

 without prejudice to all arguments and defenses relating to the merits of all claims and

 allegations asserted in the proposed amended complaint (and related Motion and Memorandum


 4818-9669-2896 v1
Case 3:17-cv-00312-NJR-RJD Document 106 Filed 08/28/19 Page 2 of 3 Page ID #670



 in Support). Plaintiffs have not sought any relief by this Motion other than leave to file the

 proposed amended complaint, and NPC therefore reserves its answer, arguments, and defenses to

 all other matters to the appropriate time(s).

 Dated: August 28, 2019                              Respectfully submitted.


                                                     SHOOK, HARDY & BACON L.L.P.

                                                     By: /s/ Mark C. Tatum
                                                     Mark C. Tatum, MO Bar # 50082
                                                     Katherine R. Sinatra, MO Bar # 51181
                                                     2555 Grand Blvd.
                                                     Kansas City, MO 64108
                                                     TEL: 816.474.6550
                                                     FAX: 816.421.5547
                                                     mtatum@shb.com
                                                     ksinatra@shb.com


                                                     ATTORNEYS FOR DEFENDANT




 4818-9669-2896 v1                               2
Case 3:17-cv-00312-NJR-RJD Document 106 Filed 08/28/19 Page 3 of 3 Page ID #671



                                    CERTIFICATE OF SERVICE

         I certify that on August 28, 2019, I filed the foregoing document via the Court’s CM/ECF

 system and a copy was served via the same on the following:

                     Jeremiah L. Frei-Pearson
                     D. Greg Blankinship
                     Meiselman, Packman, Nealon, Scialabba & Baker, PC
                     Carton & Eberz, P.C.
                     1311 Mamaroneck Avenue
                     White Plains, NY 10605

                     C. Ryan Morgan
                     Morgan & Morgan
                     20 N. Orange Avenue, Suite 1600
                     Orlando, FL 32801

                     ATTORNEYS FOR PLAINTIFFS



                                                              /s/ Mark C. Tatum
                                                             Attorney for Defendant




 4818-9669-2896 v1                                 3
